Citation Nr: 0938065	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-06 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
positive tuberculosis (TB) test.  

2.  Entitlement to service connection for Gulf War Syndrome 
as due to an undiagnosed illness.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an eye condition.

5.  Entitlement to service connection for a right knee 
condition. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to September 
1995.  He had service in Southwest Asia from February 13, 
1991 to May 24, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, that denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In a July 2009 letter from the Veteran's representative 
concerning service treatment records, the representative 
reported that the Veteran had just recently obtained some 
records and that he would be forwarding them to the 
representative or to VA within a few days.  To date, those 
records have not been associated with the Veteran's claims 
folder.  Accordingly, those records should be obtained.  

On VA examination in May 2009, it was noted that the Veteran 
had received treatment at the Dallas VA hospital.  On remand, 
the Veteran's complete VA treatment records should be 
obtained.

The Veteran indicated in May 2005 that he was treated for a 
right knee condition at the U.S. Army Hospital at Ft. 
Stewart, Georgia, from 1994 to 2005; for an eye condition at 
Ft. Stewart, Georgia, from 1989 to present; for hypertension 
at the U.S. Hospital at Wurtzburg, Germany, from 1991 to 
present; and for residuals of a positive TB test at the U.S. 
Army Hospital in Perdido, California, from 1980 to 1982.  The 
Records Management Center (RMC) in St. Louis, Missouri, 
indicated in August 2005 that it could not locate the 
Veteran's service treatment records.  On remand, an 
additional attempt should be made to obtain these records.

If after review of any additional evidence obtained it is 
determined that a VA examination is warranted, then an 
appropriate examination(s) should be conducted.  See 
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  In a July 2009 letter from the 
Veteran's representative concerning 
service treatment records, the 
representative reported that the 
Veteran had just recently obtained some 
records and that he would be forwarding 
them to the representative or to VA 
within a few days.  Make arrangements 
to obtain these records and associate 
them with the claims folder.

2.  Contact the National Personnel 
Records Center (NPRC) and/or any other 
appropriate source and request copies 
of the Veteran's complete service 
treatment records, to include all 
clinical records.

3.  Request a complete copy of the 
Veteran's treatment records from the 
following sources, dated both during 
and subsequent to his service:  the 
U.S. Army Hospital at Ft. Stewart, 
Georgia; the U.S. Hospital at 
Wurtzburg, Germany; and the U.S. Army 
Hospital in Perdido, California.  

4.  Make arrangements to obtain the 
Veteran's complete treatment records 
from the VA North Texas Health Care 
System, including from the Dallas VA 
Hospital, dated from September 1995 to 
present.

5.  If after review of any additional 
evidence obtained it is determined that 
a VA examination is warranted, then an 
appropriate examination(s) should be 
conducted.  See 38 C.F.R. 
§ 3.159(c)(4).

6.  Finally, readjudicate the Veteran's 
claims.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 





